DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/15/20201 have been fully considered but they are not persuasive. 
Applicant argues the combination of Cohen and Maharajh does not suggest a first sensor for detecting a user’s action for smoking on the device, and a second sensor for detecting an internal voltage or an internal current of a heater. The Examiner disagrees. Cohen teaches a pressure transducer triggered by user inhalation (first sensor for detecting a user’s action for smoking on the device) [0031, 0035]. Maharajh teaches a sensor detecting internal voltage and current of the heater. The combination thereby does suggest the claimed sensors. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Maharajh (US 2006/0047368) and Thorens (US 2009/0272379). 
Regarding claims 1, 6-9, and 12, Cohen teaches an electronic smoking device comprising: a first housing 24 containing a battery 42, pressure transducer 38 (pressure sensor for detecting a user’s action for smoking on the device), a controller 40 and an LED 86 electrically connected to the controller [Fig. 3; 0021, 0025]; a second housing connectable 116 to the first housing, the second housing containing a vaporization chamber 104, a heater 108 located inside the chamber, and a liquid supply 118 [Fig. 8; 0026-0029]. 
Cohen does not teach the controller measures a resistance of the heater and adjusts a parameter of the heater. Maharajh teaches a vaporizer wherein the controller measures a resistance of the heater and adjusts a parameter of the heater, wherein the parameter is heating duration, wherein the controller monitors heater temperature and function, wherein the controller disables the heater when the heating temperature exceeds a predetermined threshold, wherein the controller disables the heater when the heater malfunctions, i.e. when a component in the device malfunctions [0042, 0046, 0058, 0061, 0067, 0068, 0084, 0102]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Cohen to maintain the heater at a temperature that corresponds to a specified resistance target [Maharajh 0059], i.e. the controller adjusts a parameter of the heater on a real-time basis to maintain a heating temperature at a substantially constant level. 
Cohen does not teach a second sensor for detecting an internal voltage or an internal current of a heater. Maharajh teaches a vaporizer comprising sensor for detecting voltage and current passing through the heater (internal voltage and internal current of the heater), wherein the controller adjusts a heating operation of the heater based on the internal current [0059-0061], which would have been obvious to one of ordinary skill in the art to apply to the device of Cohen for temperature control as suggested by Maharajh. 
Modified Cohen does not teach the claimed solid state heater. Thorens teaches an electronic smoking device wherein the heater is in the form of a metallic etched foil insulated between two layers of an inert material, i.e. a solid state heater having an electrically resistive heating element on an insulator substrate. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use the heater of Thorens in the device of modified Cohen to achieve predictable results. 
Regarding claim 2, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.
Regarding claims 13 and 14, Cohen teaches when the cumulative on-time of the heater reaches a predetermined value, the heater is turned off [0044], i.e. the controller limits the amount of liquid vaped based upon predetermined period of time and disables the device when the accumulated period of time the heater has been turned on is reached.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Maharajh, and Thorens as applied to claim 1 above, and further in view of Paterno (US 2008/0257367). 
Modified Cohen does not specify the claimed controller. Paterno teaches an electronic smoking device wherein the controller comprises a microprocessor [0012, 0016]. As this is a conventional . 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Maharajh, and Thorens as applied to claim 1 above, and further in view of Poole (US 6,158,431). 
Cohen does not teach a micromesh screen. Poole teaches an aerosol delivery system comprising a micromesh screen for dispersion of fluid droplets [col. 8, lines 28-39]. It would have been obvious to one of ordinary skill in the art to include a micromesh screen in the vaporization chamber of modified Cohen for dispersion of fluid droplets. 
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen and Maharajh as applied to claims 1 and 4 above, and further in view of Nelson (US 2007/0045288). 
As an alternative to the rejection of claims 6-8 above, Nelson teaches an inhaler wherein there is an automatic shutdown in response to excessive heat or battery failure [0041], i.e. the controller disables the heater when the heating temperature exceeds a predetermined threshold, when the heater malfunctions, or when a component in the device malfunctions. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of modified Cohen to prevent the device from functioning during unsuitable conditions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747